PER CURIAM:
Calvin Merle Muncy, Jr., appeals the district court’s order denying his motion to modify the fine imposed as part of his criminal sentence. Because only the government has the authority under 18 U.S.C. § 3573 (2000) to petition for modification or remission of a fine, and because the time for appealing from the sentence pursuant to 18 U.S.C.A. § 3742 (West 2000 & Supp.2005) has expired, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED